Name: 95/457/EC: Commission Decision of 19 October 1995 concerning a request for exemption lodged by the Italian Republic pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  European Union law;  land transport;  Europe
 Date Published: 1995-11-08

 Avis juridique important|31995D045795/457/EC: Commission Decision of 19 October 1995 concerning a request for exemption lodged by the Italian Republic pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Italian text is authentic) Official Journal L 265 , 08/11/1995 P. 0036 - 0036COMMISSION DECISION of 19 October 1995 concerning a request for exemption lodged by the Italian Republic pursuant to Article 8 (2) (c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the Italian text is authentic) (95/457/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by Commission Directive 93/81/EEC (2), Whereas on 2 May 1995 the authorities of the Italian Republic lodged a request for approval, by the Commission, of an exemption pursuant to Article 8 (2) (c) of Directive 70/156/EEC; whereas this request contains the information required by the abovementioned Article 8; whereas this request concerns the fitting of vehicles with a third stop lamp, as provided for in category ECE S3 by ECE (United Nations Economic Commission for Europe) Regulation No 7 and fitted in accordance with ECE Regulation No 48; Whereas the reasons stated, whereby the fitting of the stop lamps and the stop lamps themselves do not meet the requirements of Council Directive 76/758/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to end-outline marker lamps, front position (side) lamps, rear position (side) lamps and stop lamps for motor vehicles and their trailers (3), as last amended by Commission Directive 89/516/EEC (4), nor of Council Directive 76/756/EEC of 27 July 1976 on the approximation of the laws of the Member States relating to the installation of lighting and light-signalling devices on motor vehicles and their trailers (5), as last amended by Commission Directive 91/663/EEC (6), are justified; whereas the descriptions of the tests, the results thereof and their compliance with ECE Regulations No 7 and No 48 ensure a satisfactory level of safety; Whereas the Directives concerned will be amended in order to authorize the production and fitting of such stop lamps; whereas, this being the case, it is therefore justified to authorize EC type-approval for vehicles fitted with the stop lamps covered by this request; Whereas the measure provided for in this Decision is in accordance with the opinion of the Committee for the adaptation to technical progress of the Directives for the removal of technical barriers to trade in the motor vehicles sector, as set up by Directive 70/156/EEC, HAS ADOPTED THIS DECISION: Article 1 The Commission hereby approves the request lodged by the Italian Republic on 2 May 1995, pursuant to Article 8 (2) (c) of Directive 70/156/EEC, for an exemption concerning the production and fitting of a third stop lamp, as provided for in category ECE S3 by ECE Regulation No 7 and fitted in accordance with ECE Regulation No 48, with a view to granting EC type-approval. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 19 October 1995. For the Commission Martin BANGEMANN Member of the Commission